CAMMACK, Chief Justice.
This action was instituted by T. T. Burchell to have Oscar Hubbard, Sheriff of Clay County, carry out an execution issued against John Grubbs and the estate of Dewey Hornsby. On March 1, 1951, which was the 16th day of the 1951 February Term of the Clay Circuit Court, judgment was entered dismissing the appellant’s petition. On March 5th, which was the 19th day of the February Term of the Clay Circuit Court, the judge entered art “Extended and Corrected Judgment.” That judgment recited that Grubbs had come *465into the case and that he was an interested party. The extended judgment recited further that the judgment on which the execution had been issued was void, and, insofar as it authorized a recovery against Grubbs, it was quashed and held for naught.
The appeal before us is being prosecuted from the judgment entered on March 1st. It may he, as the appellant says, that Grubbs was not properly made a party to the action after the entry of that judgment, but the extended and corrected judgment was entered at the same term and any question concerning its validity would he subject to review on appeal. The second judgment changes completely the complexion of the case.
Under the circumstances, there seems to be nothing left for us to do except dismiss the appeal, because it is being prosecuted from a judgment which has been extended and corrected in material respects.
Wherefore, the appeal is dismissed.